DETAILED ACTION
This is a final Office action addressing applicant’s response 21 January 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and examined.

Priority
Acknowledgment is made of receipt of a certified copy of foreign priority document JP 2018/198613 in the present application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication 2016/0273181).

Claims 1 and 8: Smith discloses a flood-resistant building (12) comprises a flood barrier (14), wherein said flood barrier is configured to be watertight (as would be necessary for a flood barrier) and is arranged around said building, said flood barrier being shaped and dimensioned to enclose substantially an entire periphery of said building, wherein said flood barrier defines openings each serving as an entrance and exit (as disclosed; see paragraph [0061] which notes gates may be placed for accesses points), said flood barrier configured to be at least as tall as a maximum inundation depth, wherein said maximum inundation depth is estimated based on an applicable target flood area (as would be the natural result as best understood using the broadest reasonable interpretation in light of applicant’s specification), said flood barrier further comprising a durability capable of resisting a water pressure corresponding to at least three meters of depth and also at least a depth corresponding to said maximum inundation depth (as would be the result to avoid unwanted failure).  While Smith Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the claim 8, the prior art also meets the claimed method as provided except for the estimation of the maximum inundation depth, however the examiner takes Official notice that this is routine when constructing such barriers, as Smith is designed to be used in an area subject to flood.

Claim 2: the obvious modification of the prior art provides the flood-resistant building according to claim 1, wherein said flood barrier is formed of waterproof concrete (paragraph [0060]).  

Claim 4: the obvious modification of the prior art provides the flood-resistant building according to claim 1, except wherein decorative designs are applied to a surface of said In re Seid, 161 F.2d 229 (CCPA 1947).  One having ordinary skill in the art would have decorations, such as paint or fascia, applied based on the desired appearance of the barrier.   

Claim 7: the obvious modification of the prior art provides the flood-resistant building according to claim 1, wherein said building is an existing building, and said flood barrier is constructed posteriorly around said existing building.  The examiner takes the position that the limitations of this claim are directed to method steps based on the order of construction of the building and barrier.  As the claim is directed to a product, the order of construction is not given patentable weight and only the final product, which is the combination of the building and barrier are given patentable weight.

Claims 9-11: the obvious modification of the prior art provides the flood-resistant renovation method according to .

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Frosdick (U.S. Publication 2016/0230362).
Claim 3: the obvious modification of the prior art provides the flood-resistant building according to claim 1, except wherein said flood barrier has a plurality of windows which are made to be watertight.  Frosdick teaches a similar barrier system that incorporates a window (paragraph [0066]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate windows to permit viewing as needed by an individual within the perimeter of the barrier.  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Nomura (U.S. Publication 2002/0083651).

Claim 5: the obvious modification of the prior art provides the flood-resistant building according to claim 1, except the specifics of the door, though it is clear that openings such as doors and gates are present.  Nomura teaches a barricade system with an opening wherein said opening sealing means comprises a pair of supports extending vertically and respectively arranged at opposite sides (Fig. 1: 12) of said opening (as shown), a In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many panels as necessary based on the desired configuration and size of the opening.  Last, while the prior art does not disclose a cutoff material interposed between said guide groove and said cutoff panel and between said cutoff panels, the examiner takes Official notice that seals are well known in the art of flood barrier construction to prevent leaks at the intersection of joints.  One having ordinary skill in the art would have seals in order to prevent unwanted water from entering within the perimeter of the system.  

.


Response to Arguments
The following addresses applicant’s remarks/arguments dated 21 January 2022.  Applicant’s courtesies are appreciated.

Priority Documents (response: page 6):
	Acknowledgement of the foreign document is noted above.

Claim rejections - 35 USC 112 (response: page 6):
	Applicant’s amendments to the claims overcome the rejections under this heading and they are withdrawn.

Claim rejections – 35 USC 103 (response: pages 6 and following): 


	Regarding claim 8 (response: page 8), the argument stands or falls with claim 1, above.

	Regarding claims 5 and 6 (response: page 8), the argument stands or falls with claim 1, above.  

Taking of Official Notice:
	Regarding the taking of Official notice as applied to the rejections, as applicant did not traverse the rejection, the rejections noted under Official notice or well-known in the art are deemed as admitted prior art (see MPEP 2144.03(C)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649